DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 15 – 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claims 15 – 20 are directed toward “computer readable medium”. The broadest reasonable interpretation of a claim drawn to a computer readable medium typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent. See MPEP 2111.01. when the broadest reasonable interpretation of a claim covers signal per se, the claim must be rejected under 35 U.S.C. 101 as covering non-statutory subject matter (see In re Nuijten, 500 F.3d 1346, 1356 - 1357 (Fed Cir.2007)). Therefore claims 15 – 20 are directed to non-statutory subject matter.  A claim drawn to such as computer readable medium that covers both transitory and non-transitory embodiments may amended to narrow the claim cover only statutory embodiments to avoid rejection under 35 U.S.C. 101 by adding the limitation “non-transitory” to the claim. Such an amendment would typically not raise the issue of new matter, even when 

Allowable Subject Matter
Claims 1 – 14 are allowable over prior art of record. The prior art of record failed to teach, alone or in combination, a  base station (BS), comprising: at least one processor configured to: receiving a CSI report, wherein the CSI report includes a channel quality indicator (CQI), a rank indicator (RI), and a precoding matrix indicator (PMI); constructing a precoding matrix based on a linear combination of a plurality of mutually orthogonal digital Fourier transformation (DFT) spatial beams; determining a number of bits for the PMI of the precoding matrix; determining a space frequency matrix based, at least in part, on the number of bits for the PMI and the precoding matrix; compressing the space frequency matrix; and determining a compressed PMI based, at least in part, on the space frequency matrix; and radio front end circuitry configured to transmit the compressed PMI over a wireless network as claimed in independent claim 1 and similarly claimed in independent claim 8. Therefore claims 1 – 14 are novel and non-obvious over prior art of record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAISON JOSEPH whose telephone number is (571)272-6041. The examiner can normally be reached M-F 8 - 4.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on 571 272 3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAISON. JOSEPH
Primary Examiner
Art Unit 2633



/JAISON JOSEPH/           Primary Examiner, Art Unit 2633